EXHIBIT 10.2

 

FORM OF

 

STOCK PURCHASE AGREEMENT

(Affiliate)

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement") dated as of April __, 2016, by
and between [__] (the "Seller") and the Purchaser(s) identified on Exhibit A
attached hereto (individually and collectively the "Purchaser"). Exhibit A may
be in one or more parts.

 

RECITALS

 

WHEREAS, Seller is the owner of the number of shares of the issued and
outstanding shares of Common Stock, $.0001 par value (the "Common Stock") of
BALLY, CORP., a Nevada corporation (the "Company") set forth on the Seller
Signature Page below ("Shares Owned").

 

WHEREAS, Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Purchaser desires to purchase, all of the Seller's rights, title,
and interest in and to the number of shares of the Shares Owned as set forth on
the Seller Signature Page below (the "Shares Sold").

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement,
Seller shall sell, assign, transfer, convey, and deliver to Purchaser, and
Purchaser shall accept and purchase, the Shares Sold and any and all rights in
the Shares Sold to which Seller is entitled, and by doing so Seller shall be
deemed to have assigned all of his rights, titles and interest in and to the
Shares Sold to Purchaser, in accordance with Exhibit A. Such sale of the Shares
Sold shall be evidenced by stock certificate(s), duly endorsed in blank or
accompanied by stock powers duly executed in blank or other instruments of
transfer in form and substance reasonably satisfactory to the transfer agent of
the Company.

 

2. Consideration. In consideration for the sale of the Shares Sold, each
Purchaser shall pay to Seller the amount set forth next to their respective
names on Exhibit A as the "Aggregate Purchase Price". The Aggregate Purchase
Price equals the "Purchase Price Per Share Sold" multiplied by the number of
Shares Sold.

 

3. Closing; Deliveries.

 

(a) The purchase and sale of the Shares Sold shall be held on or before March
31, 2016 (the "Closing").

 

(b) At the Closing, Seller shall deliver to Purchaser's legal counsel (i) stock
certificates evidencing the Shares Sold (the "Certificates"), duly endorsed in
blank or accompanied by stock powers duly executed in blank with medallion
guarantee, or other instruments of transfer in form and substance reasonably
satisfactory to Purchaser (the "Transfer Documents"), (ii) documentary evidence
of the Seller's purchase of and payment for the Shares Sold (i.e. cancelled
check, wire confirmation or bank statement), (iii) due recordation in the
Company's share register of Purchaser's full and unrestricted title to the
Shares Sold, (iv) documents to substantiate identification of Seller (i.e.
driver's license or Passport) and (iv) such other documents as may be required
under applicable law or reasonably requested by Purchaser.

 

 2

 

 

(c) Seller acknowledges that it has previously received the Aggregate Purchase
Price.

 

4. Representations and Warranties of Seller. As an inducement to Purchaser to
enter into this Agreement and to consummate the transactions contemplated
herein, Seller represents and warrants to Purchaser as follows:

 

4.1 Authority. Seller has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the terms hereof.

 

4.2 Ownership. Seller is the sole record and beneficial owner of the Shares
Sold, has good and marketable title to the Shares Sold, free and clear of all
Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the Shares Sold to Purchaser in accordance with this Agreement.
"Encumbrances" means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares Sold, free and clear of all Encumbrances, other
than restrictions imposed pursuant to any applicable securities laws and
regulations. There are no stockholders' agreements, voting trust, proxies,
options, rights of first refusal or any other agreements or understandings with
respect to the Shares Sold.

 

4.3 Valid Issuance. The Shares Sold are duly authorized, validly issued, fully
paid and non-assessable, and were not issued in violation of any preemptive or
similar rights.

 

4.4 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares Sold are subject; or (ii) any federal, state, local or
foreign law, ordinance, judgment, decree, order, statute, or regulation, or that
of any other governmental body or authority, applicable to the Seller or the
Shares Sold.

 

4.5 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.

 

4.6 No Other Interest. Neither Seller nor any of Seller's respective affiliates
has any interest, direct or indirect, in any shares of capital stock or other
equity in the Company or has any other direct or indirect interest in any
tangible or intangible property which the Company uses or has used in the
business conducted by the Company, or has any direct or indirect outstanding
indebtedness to or from the Company, or related, directly or indirectly, to its
assets, other than the Shares Sold and Common Stock as reflected in the preamble
to this Agreement.

 

4.7 No General Solicitation or Advertising. Neither any Seller nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares Sold, or
(ii) made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
Sold under the Securities Act of 1933, as amended (the "Securities Act").

 

 3

 

 

4.8. Capitalization. The authorized capital of the Company consists of
100,000,000 shares of common stock, par value $0.0001, of which a total of
9,850,000 shares are issued and outstanding (the "Issued and Outstanding Common
Stock") and 20,000,000 shares of preferred stock, par value $.0001, of which a
total of -0- are issued and outstanding. The Issued and Outstanding Common Stock
has been duly authorized, issued, fully paid and nonassessable, free and clear
of all liens, charges, pledges, security interests, encumbrances, right of first
refusal, preemptive right or other restriction. No person, firm or corporation
has any right, agreement, warrant or option, present or future, contingent or
absolute, or any right capable of becoming a right, agreement or option to
require the Company to issue any shares in its capital or to convert any
securities of the Company or of any other company into shares in the capital of
the Company.

 

4.9 Assets. The Company has good and marketable title to all of its assets, and
such assets are free and clear of any financial encumbrances not disclosed in
the financial statements included in the SEC Reports defined below.

 

4.10. SEC Reports. The Company has filed all reports required to be filed by it
under the Securities Act and the United States Securities Exchange Act of 1934,
as amended (the "Exchange Act"), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, (the "SEC Reports") on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the "Commission") promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;

 

4.11 Registration/Anti-Dilution Rights. The Company is not a party to or bound
by any agreement or understanding granting registration or anti-dilution rights
to any person with respect to any of its equity or debt securities; no person
has a right to purchase or acquire or receive any equity or debt security of the
Company.

 

4.12. Further Assistance. The Seller agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.

 

4.13. Litigation. There are no actions, suits, proceedings, judgments, claims or
investigations pending or threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which would result in the discovery of such default.

 

4.14. Liabilities. There are no trade payables, accrued expenses, liabilities,
obligations or commitments which the Company would be required to accrue or
reflect in its financial statements pursuant to GAAP as of the date hereof.

 

4.15. Tax Returns. The Company has timely filed all state, federal or local
income and/or franchise tax returns required to be filed by it from inception to
the date hereof. Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial. In addition, all such tax returns are correct and complete in all
material respects. All taxes of the Company which are (i) shown as due on such
tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable. The Company does not
know of any proposed or threatened tax claims or assessments.

 

 4

 

 

4.16. Books and Records. The books and records, financial and otherwise, of the
Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.

 

4.17 Full Disclosure. No representation or warranty of the Seller to the
Purchaser in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading. There is no fact known to the Seller that has specific application
to the Shares Sold or the Company that materially adversely affects or, as far
as can be reasonably foreseen, materially threatens the Shares Sold or the
Company that has not been set forth in this Agreement.

 

4.18 Offering on Form S-1.

 

(a) Seller is the duly appointed [President, Secretary, Treasurer and sole
Director] of the Company, has been duly appointed to and now holds such offices,
[and no person, other than Seller, has ever been an officer or director of the
Company];

 

(b) The shareholders list (the "Shareholders List") of the Company dated
November 2, 2016 reflecting a total of 9,850,000 shares issued and outstanding
is a true and correct copy of the list of shareholders of the Company and is
true, correct and accurate as of the date hereof;

 

(c) The Shareholder's List identifies all holders of common stock of the
Company;

 

(d) Except for Seller, each holder of common stock on the Shareholders List
purchased his or her shares identified on the Shareholders List directly from
the Company as part of an offering registered with the SEC pursuant to a
Registration Statement on Form S-1 (File No. 333-192387) (the "Registration
Statement"), declared effective by the SEC on March 17, 2015;

 

(e) Seller delivered a copy of the Prospectus, part of the Registration
Statement, to each of the holders of common stock on the Shareholders List
(except Seller), prior to each such holder's purchase of shares of common stock
in the offering registered under the Registration Statement;

 

(f) Each of the holders of common stock on the Shareholders List paid and
delivered to the Company the full purchase price for his or her shares;

 

(g) Except for Seller, none of the holders of common stock on the Shareholders
List has ever been an officer, director or holder of more than 5% of the shares
of common stock or voting power of the Company; and

 

(h) Except for Seller, none of the holders of common stock on the Shareholders
List has ever, directly or indirectly, controlled, acted in common control with
or been controlled by the Company or ever otherwise been an "affiliate" of the
Company within the meaning of SEC Rule 405, promulgated pursuant to the
Securities Act.

 

4.19. Contracts. The Company is not party to any contract, agreement or
arrangement other than this Agreement and as otherwise disclosed in the SEC
Reports.

 

 5

 

 

4.20 OTC Matters. At the date hereof and at the Closing Date:

 

(a) the Common Stock is eligible to trade and be quoted on, and is quoted on,
the OTCPink tier maintained by OTC Markets, Inc. (the "OTCPink") and has
received no notice or other communication indicating that such eligibility is
subject to challenge or review by the any applicable regulatory agency,
electronic market administrator, or exchange;

 

(b) the Company has and shall have performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC;

 

(c) the Company has not, and shall not have taken any action that would
preclude, or otherwise jeopardize, the inclusion of the Common Stock for
quotation on the OTCPink; and

 

(d) the Common Stock is eligible for participation in The Depository Trust
Company ("DTC") book entry system and has shares of Common Stock on deposit at
DTC.

 

5. Representations and Warranties of Purchaser. As an inducement to Seller to
enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to Seller as follows:

 

5.1 Authority. Purchaser has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with the terms hereof.

 

5.2 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.

 

5.3 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.

 

5.4 Potential Loss of Investment. Purchaser understands that an investment in
the Shares Sold is a speculative investment which involves a high degree of risk
and the potential loss of his entire investment.

 

5.5 Receipt of Information. Purchaser or Counsel has received all documents,
records, books and other information pertaining to Purchaser's investment that
has been requested by the Purchaser, including without limitation, the
Securities and Exchange Commission ("SEC") filings made by the Company.

 

5.6 No Advertising. At no time was the Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.

 

5.7 Investment Experience. The Purchaser (either by himself or with his
advisors) is (i) experienced in making investments of the kind described in this
Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares Sold.

 

 6

 

 

5.8 Investment Purposes. The Purchaser is acquiring the Shares Sold for
Purchaser's own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof in whole or in part and no other person has a direct
or indirect beneficial interest in the amount of restricted Shares Sold the
Purchaser is acquiring herein. Further, the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Shares Sold the Purchaser is acquiring.

 

6. Indemnification; Survival.

 

6.1 Indemnification. Each party hereto shall jointly and severally indemnify and
hold harmless the other party and such other party's agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the "Indemnified Persons") from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys' fees and costs) (collectively, "Losses") resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.

 

6.2 Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the date hereof until the expiration of the
applicable statute of limitations.

 

7. Miscellaneous.

 

7.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

7.2 Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth in the books and records of the
Company, or (c) if sent through an overnight delivery service in circumstances
to which such service guarantees next day delivery, the day following being so
sent to the addresses of the parties as indicated on the signature page hereto.
Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties to this Agreement
notice in the manner herein set forth.

 

7.3 Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Palm Beach County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
7.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.

 

 7

 

 

7.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.

 

7.5 Assignment. Each party's rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party's prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.

 

7.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

7.7 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

7.8 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

7.9 Severability. If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

7.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

7.11 Further Assurances. At the reasonable request of Purchaser and without
demanding further consideration from Purchaser, Seller agrees to execute and
deliver to Purchaser such other documents and instruments, and do and perform
such other acts and things, as may be reasonably necessary for effecting
completely the consummation of the transfer of ownership in and to the Shares
Sold as contemplated hereby, as well as the deposit of the Shares Sold with a
broker-dealer.

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.

 



 8

 



 

SELLER SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

(AFFILIATES)

Bally Corp., a Nevada Corporation

 

IN WITNESS WHEREOF, the undersigned has duly executed this Stock Purchase
Agreement as of the date first above written.

 

SELLER SHARE INFORMATION

 

Description

Amount

Shares Owned:

Shares Sold:

Purchase Price per Share Sold:

Aggregate Purchase Price:

 

SELLER:

 

Sign:

 

Name:

[__]  



 

 9

 

 

PURCHASERS' SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

(AFFILIATES)

Bally Corp., a Nevada Corporation

 

EXHIBIT A

 

PURCHASERS' SIGNATURE PAGES

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the date first above written.

 

Purchaser Name

 

No. Shares Sold to be Acquired

 

Purchase Price Per Share Sold

 

Aggregate Purchase Price

[__]

[__]

[__]

[__]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

Totals

[__]

[__]

[__]

 

 

10

 